             Case 1:19-cv-08087-UA Document 1 Filed 08/29/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:
                                                   Chapter 11
 TS EMPLOYMENT, INC.,
                                                   No. 15-bk-10243-mg
                        Debtors.
 JAMES FELTMAN, not individually but               No. 18-ap-1649-mg
 solely as chapter 11 trustee for TS
 Employment, Inc.,                                 NOTICE OF DEFENDANTS’
                        Plaintiff,                 MOTION TO WITHDRAW THE
                                                   BANKRUPTCY REFERENCE
          - against -

 KOSSOFF & KOSSOFF LLP and IRWIN
 KOSSOFF,
                Defendants.

          PLEASE TAKE NOTICE that upon the accompanying memorandum of law and

declaration of Jeffrey Chubak, both dated August 27, 2019, the above-named Defendants move

this Court for an order withdrawing the reference of the above-captioned adversary proceeding to

the Bankruptcy Court for purposes of trial on completion of discovery, pursuant to 28 U.S.C. §

157(d), and for such other and further relief as this Court deems just and proper.

          PLEASE TAKE FURTHER NOTICE that pursuant to Local Civil Rule 6.1(b), opposition

papers must be served within fourteen days following service of Defendants’ moving papers.

Dated: August 27, 2019                               STORCH AMINI PC
       New York, New York
                                                     /s/ Jeffrey Chubak
                                                     Steven G. Storch
                                                     Jeffrey Chubak
                                                     140 East 45th Street, 25th Floor
                                                     New York, New York 10017
                                                     (212) 490-4100
                                                     sstorch@storchamini.com
                                                     jchubak@storchamini.com
                                                     Attorneys for Defendants Kossoff & Kossoff
                                                     LLP and Irwin Kossoff
